The sole issue raised on appeal is the propriety of the justification charge. While acknowledging that the issue was not preserved for appellate review as a matter of law, the defendant asks that we review the matter in the interest of justice, and relies on People v Wagman (99 AD2d 519) and People v Macon (110 AD2d 718).
The issue has not been preserved for appellate review and, in any event, the justification defense includes a requirement that the defendant meet an objective standard based on how a reasonable person would have acted (People v Goetz, 68 NY2d 96). Thus, the court’s charge on justification, viewed in its entirety, correctly apprised the jurors with regard to the applicable legal standard (see, People v Goetz, supra). Mollen, P. J., Weinstein, Lawrence and Kunzeman, JJ., concur.